Citation Nr: 0209944	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  94-25 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for tinea 
pedis and cruris.

(The issue of entitlement to an increased rating for post-
traumatic stress disorder will be the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.K.S.



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from March 1966 to November 
1971.

This appeal is from February 1991 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
regional office (RO) that denied an increased rating for 
service-connected skin conditions.  The appellant moved to 
Louisiana during the pendency of his appeal, and original 
jurisdiction in this case is now with the New Orleans RO.

The Board of Veterans' Appeals (Board) remanded this case to 
the RO in January 1999.  The case is again before the Board.

There apparently has been no action on a claim of clear and 
unmistakable error in a February 1981 rating decision raised 
in February and September 1993 statements by the appellant 
and referred to the RO in the February 1998 decision of the 
Board.  The veteran's March 1991 notice of disagreement 
appears to have raised a claim for service connection for 
onychomycosis and atopic dermatitis.  An October 1997 
statement apparently raised claims related to exposure to 
Agent Orange and might be seeking to reopen the May 1994 
disallowance of a claim for multiple skin disorders based on 
exposure to Agent Orange.  A March 1998 statement requested 
to reopen a claim for service connection for deformity of 
bones of the feet.  A January 1999 statement raised a claim 
for service connection for a skin condition or conditions 
secondary to service-connected psychiatric disorder.  These 
matters are referred to the RO for appropriate action.



FINDING OF FACT

Tinea pedis and tinea cruris manifest as slight and 
occasional itching, exfoliation or exudation  in a small, 
unexposed area.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for tinea 
pedis and tinea cruris are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, Diagnostic Code 
7813-7806 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

A specific form is not required to file a claim for an 
increased rating of a service-connected disability.  Thus, 
there is no issue of provision of a form or instructions for 
applying for the benefit.  38 U.S.C.A. § 5102 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The February 
1994 statement of the case (SOC) and August 1997 supplemental 
statement of the case (SSOC), February 1998 and January 1999 
Board remand decisions, and a March 2001 RO letter notified 
the veteran and his representative of the information and 
evidence necessary to substantiate his claim.  The veteran 
demonstrated his actual notice of the evidence necessary to 
substantiate his claim in his June 1994 substantive appeal, 
in which he noted rating criteria necessary to substantiate 
his claim.  VA has no outstanding duty to notify the veteran 
of necessary evidence or information in this case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
All VA medical records pertinent to the matter at issue are 
of record, and the veteran reported in May 2001 that all of 
his treatment has been at two named VA medical centers.  The 
veteran has not indicated the existence of any other medical 
evidence so as to trigger VA's duty to obtain such records.  
VA has discharged its duty to obtain evidence to substantiate 
the veteran's claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  VA has afforded the veteran 
examinations in June 1998 and in April 2001.  Together, the 
examination reports contained medical opinions necessary to 
resolve the medical questions at issue in this case.  VA has 
discharged its duty to provide medical examination and obtain 
medical opinion necessary to decide the claim.

Finally, VA has not failed to obtain any evidence after 
effort to do so.  Thus, no event triggered VA's duty to 
notify the veteran of a failure to obtain evidence.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(e)).

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Compensable Rating for Tinea Pedis and Cruris

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Tinea, "a term used to describe various dermatophytoses," 
Dorland's Illustrated Medical Dictionary 1734 (27th ed. 
1988), is appropriately rated as dermatophytosis.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2001).  Dermatophytosis is 
rated by application of the rating criteria for eczema.  
Diagnostic Code 7819 note.

Eczema is rated noncompensably disabling with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area; 10 percent disabling with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area; 30 percent disabling with exfoliation or 
itching constant, extensive lesions, or marked disfigurement; 
and 50 percent disabling with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Diagnostic Code 
7806.  If there is a question which of two ratings to apply, 
the veteran is entitled to the next higher rating if the 
total disability picture more nearly approximates the 
criteria for the higher rating, otherwise the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).

As noted, all of the veteran's skin treatment has been at VA 
facilities.  Medical records comprising examination reports, 
outpatient treatment records, and inpatient dermatological 
consultations and tests from July 1988 to June 2001 show the 
veteran with ongoing complaints of skin disorders, primarily 
in anatomical locations other than the skin of the feet and 
groin.  Multiple diagnoses have been established after 
multiple inpatient and outpatient dermatological evaluations 
including skin biopsy and culture.  The salient feature of 
the collected medical records is that very little of the 
objective findings have been attributed to tinea pedis or 
tinea cruris.  Very little of the prescribed treatment has 
been for tinea pedis or tinea cruris.

Tinea pedis and tinea cruris were diagnosed on examination 
for compensation purposes in July 1987, January 1990, March 
1998, and April 2001; on dermatology or podiatry clinic 
follow-up in April 1992, March 1993 and September 1993; on 
inpatient dermatologic consultation in September 1992 and 
March 1993.  The diagnostic reports prior to March 1998 were 
uninformative about the severity of the tinea pedis or tinea 
cruris.

Numerous reports of outpatient and inpatient examination of 
the skin between January 1990 and June 2001 found other 
dermatologic diagnoses without a finding of tinea pedis or 
tinea cruris.

Several records showed findings of the skin of the feet and 
of the groin without naming a diagnosis; some of those 
records showed prescription or recommendation of one or 
another topical treatment.  An October 1989 outpatient record 
noted some cracking of the feet.  March 1993 outpatient 
examination noted some dyshidrotic eczema; the examiner's 
impression was tinea of the soles and mild dyshidrosis of the 
feet.  In April 1993, the podiatry clinic noted scaly lesions 
of the plantar aspect of both feet, and that the feet were 
positive for pruritus and erythema, but negative for 
vesicles; other findings pertained to the toenails.  June 
1993 color photographs show plantar and dorsal views of the 
veteran's feet.  The veteran reported itching and pain in the 
feet on podiatry clinic follow-up in August and October 1993.  
Both notes included diagnosis of tinea pedis.  Review of 
podiatry clinic records reveals that the pain was attributed 
to a neuroma in one foot, ultimately surgically removed.  In 
the dermatology clinic in September 1993, the examiner opined 
the observed presentation was "not jock itch," and that 
head to foot examination found the veteran's skin looking the 
best the examiner had seen it.  During August to September 
1995 hospitalization, multiple dermatological findings were 
noted and diagnosed as chronic fungal infection; the only 
finding for the feet was dry, cracked skin, with no finding 
specific to the groin noted.  Purpuric areas were described 
as "especially the lower extremities," with their location 
not otherwise identified.

On examination for compensation purposes in March 1998, the 
examiner noted review of the veteran's claims file and that 
color photographs were taken.  The veteran reported history 
of skin problems since about 1970, which waxed and waned 
without ever clearing completely.  He reported that eruptions 
were not pruritic, but were painful when there were fissures 
in the lesions.  Examination revealed problems on the scalp, 
face, shoulders, arms, penis, lower legs, and feet.  There 
were some ulcerations in several areas and some scars of old, 
healed lesions.  There was some hyperkeratotic, lichenified 
lesions on the right forearm and some mildly hyperpigmented 
lesions on the lower legs from old lesions.  There was some 
onychodystrophy of the toenails and some scaling of the 
soles.  The diagnosis was excoriations and prurigo unrelated 
to tinea and tinea pedis and tinea unguium.

The Board remanded the case for another examination because 
the March 1998 lacked sufficient detail to resolve the 
appeal.

On examination for compensation purposes in April 2001, the 
examiner noted review of the veteran's claims file.  The 
examiner noted numerous photographs of record, erroneously 
stating the when they were taken as 1990, and noting 
comparison of them with current findings.  The examiner noted 
the veteran's report of his dermatologic history.  The 
veteran reported that he had been suffering with fungal 
infection on both sides of his scrotum and upper medial thigh 
since 1972.  The examiner noted and described dermatologic 
findings other than tinea pedis and tinea cruris.  The 
examiner opined upon observation that there was evidence of 
scratching on either side of the scrotum consistent with the 
veteran's report of itching.  The veteran reported itching 
all over his body.  The examiner noted there was no evidence 
of scratching.  The examiner took one photograph of a burst 
pustule on the dorsum of the right hand, commenting that 
there was no value to taking others, as the presentation was 
so mild that no details would be visible.

The veteran had a barely visible area of mild erythema 
involving the upper medial thigh and adjoining scrotal area 
that the examiner opined would be invisible to Polaroid 
photography.  There were no scratch marks or ulcer lesions of 
the thighs or scrotum.  The veteran had no systemic or 
nervous manifestations of skin disease.  The examiner noted 
that he tended to focus on his skin and skin symptoms, but 
that his complaints were not consistent with the clinical 
findings, which were "very, very minimal and clinically 
nonsignificant."

The diagnosis was tinea cruris involving the groin area.  The 
examiner further remarked that there were no ulcer areas 
involving the tinea cruris and there was no tinea pedis 
currently.  The area of tinea cruris was about 0.5 cm by 4.0 
cm along the upper lateral scrotal surface and adjoining 
thigh.  There was no exfoliation or exudate.  The examiner 
agreed that the veteran had itching in the area of the tinea 
cruris.  The examiner opined that there was no diagnosable 
skin condition in any form that may be related to or 
aggravated by any observed tinea pedis or tinea cruris.  The 
current condition was felt improved compared to the old 
photographs and the lesions noted were clinically 
insignificant.

In June 2001, the veteran sought treatment for complaints of 
rash on his arms and body; his shoulders were itchy.  He 
reported that a physician told him he had "tropical 
dermatitis-neurodermatitis."  Examination of the right 
shoulder and arm revealed skin lesions with crusting over the 
extremity.

In an October 1997 statement, the veteran essentially averred 
that all of his skin disorders resulted from exposure to 
Agent Orange.  He argued for the inclusion of all of his skin 
disorders in rating tinea pedis and tinea cruris.

The veteran's claim for service connection for multiple skin 
disorders as due to exposure to Agent Orange in service was 
the subject of an adverse rating decision in May 1994.  The 
Board will not entertain here a collateral attempt to obtain 
compensation for disorders that are not service connected.  
The April 2001 examiner explicitly opined that no other skin 
condition on the veteran's body was related to or aggravated 
by tinea pedis or tinea cruris, thus there is no evidentiary 
basis for including other dermatologic symptoms in rating the 
service-connected tinea.  This decision is based solely on 
the evidence of the severity of tinea pedis and tinea cruris 
as shown in the evidence of record.

The dermatologic findings identified as tinea pedis or tinea 
cruris have been consistently mild.  Given the repeated 
dermatologic evaluations and treatment during the time 
pertinent to this claim, the Board construes the many 
dermatology reports that are silent about tinea pedis and 
tinea cruris as evidence of quiescence at those times, rather 
than indications of oversight in reporting.

The objective evidence shows no time when any of the criteria 
for a 10 percent rating are demonstrated.  The feet are not 
an exposed area within the meaning of diagnostic code 7806.  
Assuming for discussion that the April 1993 podiatry clinic 
findings and instances of dry cracking of the soles of the 
feet noted in the record were tinea pedis, nothing in the 
description amounts to exfoliation or exudation of an exposed 
or extensive area.  Moreover, the pruritus and erythema were 
apparently of short duration, as revealed by the photographs 
of June 1993.  Assuming that the apparent dryness of the 
soles of the feet shown in photographs was tinea pedis and 
was exfoliation, the photographic evidence cannot reasonably 
be interpreted as showing exfoliation of an exposed or 
extensive area.

The evidence of tinea cruris does not satisfy the extensive 
area criterion of a 10 percent rating.  The scrotum and 
adjacent thighs are not exposed areas.

The veteran has mentioned seasonal variation, but he does not 
distinguish among his many dermatologic conditions, and he 
has not indicated variations in tinea pedis or tinea cruris 
that would nearly approximate the difference between a 
noncompensable rating and a 10 percent rating.  Moreover, the 
medical records over the course of 10 years span all seasons, 
and seasonal variation is not shown objectively.  The 
preponderance of the evidence is against awarding a 10 
percent rating for seasonal variation of tinea pedis or tinea 
cruris as nearly approximating the next higher rating.  
38 C.F.R. § 4.7.

The veteran's subjective reports of itching do not meet the 
30 percent rating criterion of constant itching.  Diagnostic 
Code 7806.  Any assertion or implication that itching of 
either the feet or the groin area is constant is not credible 
in light of the numerous dermatologic records that do not 
note such a complaint.  Thus, a 30 percent rating is not 
warranted on the basis of constant itching.  None of the 
other criteria of a 30 percent rating are demonstrated.  Id.

In sum, the preponderance of the evidence is against awarding 
a 10 percent rating for tinea pedis and tinea cruris.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7813-7806 (2001).


ORDER

A compensable rating for tinea pedis and tinea cruris is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

